DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I: claims 1-8 in the reply filed on 7/29/2022 is acknowledged.  The traversal is on the ground(s) that the International Searching Authority found unity of invention to be present in the corresponding international application. Applicant further argues that the results from a search for one of the Groups will necessarily produce results directly applicable for examination of the other Group because both groups are directed to the same chemical composition.  
This is not found persuasive because the instant application was filed under 35 U.S.C 371. As such, the restriction requirement was made based on PCT Rule 13, and not the rules set forth in MPEP §806, which pertain to national stage applications filed under 35 U.S.C. 111(a). 
As discussed in the previous office action filed 5/9/2022, Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the chemical composition consisting of, in wt%, 0.1 - 0.5% C, 1.0 - 3.0% Mn, 0.9 - 1.5% Si, up to 1.5% Al, up to 0.008%, N, up to 0.020%, P, up to 0.005%, S, 0.01- 1% Cr, as well as optionally consisting of one or more of the following elements up to 0.2% Mo, up to 0.01% iB, up to 0.5% Cu, up to 0.5% Ni as well as optionally consisting of in total 0.005 - 0.2% microalloying elements and iron as a remainder and unavoidable impurities, wherein the following applies: 75 ≤ (Mn2 + 55*Cr)/Cr ≤ 3000 , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Takashima et al. (US 2017/0107591), as cited in the IDS dated 12/11/2020, hereinafter “Takashima.”  Takashima teaches a composition containing, in mass%, 0.13-0.25% C, 2.0-3.2% Mn, 1.2-2.2% Si, 0.01-0.08% Al, 0.008% or less N, 0.08% or less P, 0.005% or less S, 0.055-0.130% Ti, optionally one or more of 0.50% or less Mo, 0.0003-0.0050% B, 0.50% or less Cu, 0.50% or less Ni, 0.05% or less Nb, and 0.05% or less V, and a balance of Fe and unavoidable impurities (Abstract, [0015]-[0017]), which satisfies or overlaps with the above instant chemical composition ranges. Takashima does not require the presence of any additional elements and thus reads on the closed transitional phrase “consisting of.”
Furthermore, note that Group I and Group II contain numerous different features and would thus require different search strategies and search queries.
The requirement is still deemed proper and is therefore made FINAL.
This application is in condition for allowance except for the presence of claims 9-15 directed to an invention non-elected with traverse in the reply filed on 7/29/2022. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-2 and 5-8 were previously indicated as allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b), as set forth in the Office Action dated 5/9/2022. Claims 1-2 and 5-8 have been amended to overcome the previous rejections under 35 U.S.C. 112(b) and are therefore in condition for allowance.
Claims 3-4 have been amended to overcome the previous rejections under 35 U.S.C. 112(d). Furthermore, claims 3-4 further limit allowable claim 1. Therefore, claims 3-4 are also in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
Non-elected claims withdrawn with traverse.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734